Title: From Benjamin Franklin to Samuel Cooper, 8 June 1770
From: Franklin, Benjamin
To: Cooper, Samuel


This letter contains Franklin’s first extant response to the Boston Massacre. He mentions it in closing, almost in passing, but news of it certainly underlay his discussion of the larger issue of a standing army in America. That discussion led him on to the argument, more carefully worked out than ever before, that for a century past Parliament had usurped an authority over the empire which it did not rightfully possess, because the mother country and the colonies were in fact separate states with coequal legislatures, and were held together only by their loyalty to a common sovereign. Each colony was in a contractual relationship with the crown, expressed in the solemn compact of its charter, and Parliament had no right to alter that compact or impinge on the autonomy that it guaranteed.
This idea of a compact was thoroughly familiar to the colonists and, even though it was largely a fiction, had long played an implicit or explicit role in the development of their thinking about government. They held themselves to be Englishmen who, because they lived outside the realm, were exempt from many of the obligations of those within the realm (such as obedience to the game laws, to church courts, and above all to Parliament) and yet possessed all the rights of Englishmen at home. To the latter, understandably enough, this concept was incomprehensible and intolerable: a people whom they often referred to as their subjects was claiming all their rights and repudiating many of their obligations. The compact theory therefore held no hope of resolving the quarrel, but merely increased misunderstanding on both sides. Yet the theory had great future importance for both. It contained the seeds, for the United States, of divisible sovereignty and balanced government, and for Britain of the Commonwealth of Nations.
Did Franklin believe that this constitutional concept could be applied in practice to the empire of 1770? He did not commit himself, but two points about his argument are worth noting. The first related to Britain: he clearly recognized that his view of the constitution would be anathema to Lords and Commons. The second related to Massachusetts: although he emphasized that loyalty to the King was the colonists’ best protection against a corrupt and hostile Parliament, he failed to point out (though he may have implied) that such loyalty was scarcely consonant with the Bostonians’ attitude toward the King’s agents. These points do not suggest that his logic of empire was a mere polemical exercise; they do, perhaps, suggest that he was too much of a realist to expect his logic to prevail on either side of the Atlantic.
 
Dear Sir,
London, June 8. 1770
I received duly your Favour of March 28. With this I send you two Speeches in Parliament on our Affairs by a Member that you know. The Repeal of the whole late Act would undoubtedly have been a prudent Measure, and I have reason to believe that Lord North was for it, but some of the other Ministers could not be brought to agree to it. So the Duty on Tea, with that obnoxious Preamble, remains to continue the Dispute. But I think the next Session will hardly pass over without repealing them; for the Parliament must finally comply with the Sense of the Nation. As to the Standing Army kept up among us in time of Peace, without the Consent of our Assemblies, I am clearly of Opinion that it is not agreable to the Constitution. Should the King by the Aid of his Parliaments in Ireland and the Colonies, raise an Army and bring it into England, quartering it here in time of Peace without the Consent of the Parliament of Great Britain, I am persuaded he would soon be told that he had no Right so to do, and the Nation would ring with Clamours against it. I own that I see no Difference in the Cases. And while we continue so many distinct and separate States, our having the same Head or Sovereign, the King, will not justify such an Invasion of the separate Right of each State to be consulted on the Establishment of whatever Force is proposed to be kept up within its Limits, and to give or refuse its Consent as shall appear most for the Public Good of that State. That the Colonies originally were constituted distinct States, and intended to be continued such, is clear to me from a thorough Consideration of their original Charters, and the whole Conduct of the Crown and Nation towards them until the Restoration. Since that Period, the Parliament here has usurp’d an Authority of making Laws for them, which before it had not. We have for some time submitted to that Usurpation, partly thro’ Ignorance and Inattention, and partly from our Weakness and Inability to contend. I hope when our Rights are better understood here, we shall, by a prudent and proper Conduct be able to obtain from the Equity of this Nation a Restoration of them. And in the mean time I could wish that such Expressions as, The supreme Authority of Parliament; The Subordinacy of our Assemblies to the Parliament and the like (which in Reality mean nothing if our Assemblies with the King have a true Legislative Authority) I say, I could wish that such Expressions were no more seen in our publick Pieces. They are too strong for Compliment, and tend to confirm a Claim [of] Subjects in one Part of the King’s Dominions to be Sovereigns over their Fellow-Subjects in another Part of his Dominions; when [in] truth they have no such Right, and their Claim is founded only on Usurpation, the several States having equal Rights and Liberties, and being only connected, as England and Scotland were before the Union, by having one common Sovereign, the King. This kind of Doctrine the Lords and Commons here would deem little less than Treason against what they think their Share of the Sovereignty over the Colonies. To me those Bodies seem to have been long encroaching on the Rights of their and our Sovereign, assuming too much of his Authority, and betraying his Interests. By our Constitutions he is, with [his] Plantation Parliaments, the sole Legislator of his American Subjects, and in that Capacity is and ought to be free to exercise his own Judgment unrestrain’d and unlimited by his Parliament here. And our Parliaments have Right to grant him Aids without the Consent of this Parliament, a Circumstance which, by the [way] begins to give it some Jealousy. Let us therefore hold fast [our] Loyalty to our King (who has the best Disposition towards us, and has a Family-Interest in our Prosperity) as that steady Loyalty is the most probable Means of securing us from the arbitrary Power of a corrupt Parliament, that does not like us, and conceives itself to have an Interest in keeping us down and fleecing us. If they should urge the Inconvenience of an Empire’s being divided into so many separate States, and from thence conclude that we are not so divided; I would answer, that an Inconvenience proves nothing but itself. England and Scotland were once separate States, under the same King. The Inconvenience found in their being separate States, did not prove that the Parliament of England had a Right to govern Scotland. A formal Union was thought necessary, and England was an hundred Years soliciting it, before she could bring it about. If Great Britain now thinks such an Union necessary with us, let her propose her Terms, and we may consider of them. Were the general Sentiments of this Nation to be consulted in the Case, I should hope the Terms, whether practicable or not, would at least be equitable: for I think that except among those with whom the Spirit of Toryism prevails, the popular Inclination here is, to wish us well, and that we may preserve our Liberties.
I unbosom my self thus to you in Confidence of your Prudence, and wishing to have your Sentiments on the Subject in Return.
Mr. Pownall, I suppose, will acquaint you with the Event of his Motions, and therefore I say nothing more of them, than that he appears very sincere in his Endeavours to serve us; on which Account I some time since republish’d with Pleasure the parting Addresses to him of your Assembly, with some previous Remarks, to his Honour as well as in Justification of our People.
I hope that before this time those detestable Murderers have quitted your Province, and that the Spirit of Industry and Frugality continues and increases. With sincerest Esteem and Affection, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
P.S. Just before the last Session of Parliament commenced a Friend of mine, who had Connections with some of the Ministry, wrote me a Letter purposely to draw from me my Sentiments in Writing on the then State of Affairs. I wrote a pretty free Answer, which I know was immediately communicated and a good deal handed about among them. For your private Amusement I send you Copies. I wish you may be able to read them, as they are very badly written by a very blundering Clerk. BF
Revd. Dr Cooper.

